FILED
                               NOT FOR PUBLICATION                          JAN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 MARIO SANTOS-SALADO; WENDY                        No. 07-73102
 ROBLES-PALMA,
                                                   Agency Nos. A079-523-218
               Petitioners,                                    A079-523-219

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Mario Santos-Salado and Wendy Robles-Palma, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen and reconsider. We have jurisdiction pursuant to 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LR/Research
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen

and reconsider, and review de novo claims of due process violations, including

ineffective assistance of counsel claims, Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005), and we deny the petition for review.

       The BIA did not abuse its discretion in denying petitioners’ motion to

reopen regarding ineffective assistance of counsel because petitioners failed to

comply with the requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637

(BIA 1988), and the ineffective assistance is not plain on the face of the record.

See Reyes v. Ashcroft, 358 F.3d 592, 597-99 (9th Cir. 2004).

       In their opening brief, petitioners fail to challenge the BIA’s decision

denying their motion to reconsider and have waived any challenge to the BIA’s

determination that they failed to identify any error of fact or law in the BIA’s

prior order denying their motion to reopen. See Martinez-Serrano v. INS, 94 F.3d
1256, 1259-60 (9th Cir. 1996).

       PETITION FOR REVIEW DENIED.




LR/Research                                2                                       07-73102